This matter is before this court on the appeal of Mary L. Mosholder, appellant, from a judgment of the Franklin County Court of Common Pleas in favor of appellee, Ohio Rehabilitation Services Commission ("RSC"). As an eligible client of the Bureau of Services for the Visually Impaired ("BSVI"), appellant requested tuition support in attending Mount Union College ("Mount Union"), a private school. Appellant specifically requested that BSVI calculate the amount of money it would be willing to contribute to appellant's tuition at a state-supported university, and supply that amount towards her tuition at Mount Union. Appellant is willing to pay all additional costs, since the cost of attending Mount Union exceeds that of any state-supported university.
BSVI denied appellant's request for tuition assistance to attend Mount Union. After all administrative reviews were exhausted, appellant filed a timely appeal with the Franklin County Court of Common Pleas. The trial court upheld the decision of RSC in denying appellant's request for tuition assistance. Thereafter, appellant filed this appeal and now asserts the following sole assignment of error:
"The court of common pleas erred by affirming an order of the Rehabilitation Services Commission that was not made in accordance with law."
Appellant asserts that it was unlawful for RSC to consider the amount that she and her parents plan to contribute for her to attend Mount Union when it did its calculations to determine the least cost of her education. Appellant's request for tuition assistance to attend Mount Union included a *Page 136 
$5,050 scholarship and work study program offered by Mount Union, a $2,000 parental contribution, and a $2,625 loan.
Appellant's BSVI counselor prepared a cost analysis comparing Mount Union with the nearest state-supported university, Kent State University. The projected annual education expenses for Mount Union came to $12,580, compared to Kent State's tuition, room and board in the amount of $5,868. It was in part based on these figures that RSC denied appellant tuition assistance to attend Mount Union since appellant could obtain the training needed, at a lesser cost, by attending another school, Kent State, which offered more support services to disabled students. RSC's adjudication order states that the only assistance Mount Union offered to help appellant with her disability was a freshman orientation program. Kent State, on the other hand, offered a diversified group of services and aids for students with disabilities for all aspects of their campus experience.
When a court of appeals reviews a decision of the common pleas court concerning the weight of the evidence in an appeal from an administrative agency, the appellate court's role is limited to determining whether the common pleas court abused its discretion. An abuse of discretion connotes more than an error of judgment, it implies a decision without a reasonable basis and one which is clearly wrong. Angelkovski v. Buckeye PotatoChips Co. (1983), 11 Ohio App. 3d 159, 11 OBR 242,463 N.E.2d 1280.
Ohio Adm. Code 3304-2-52 provides, in part:
"(B) A client shall be expected to pay for services to the extent possible.
"(C) Services shall be provided at the least cost consistent with the client's disability * * *. RSC shall pay no more than either the maximum amount allowed in the RSC fee schedule or the amount charged (whichever is less), minus the amount paid by similar benefits and the client. * * *
"(D) This rule is designed to implement federal regulations, 34 CFR, Parts 361.42(a)(4), 361.46, and 361.47(b)(1) to (4)."
Pursuant to Section 361.47(a)(1), Title 34, C.F.R., the financial need of an individual with a handicap need not be considered in the provision of any vocational rehabilitation services. Pursuant to Section 361.47(a)(2), Title 34, C.F.R., if the state chooses to consider the financial need of individuals with handicaps in determining the extent of their participation in the cost of vocational rehabilitation services, the statemust maintain written policies covering the determination of financial need. The state plan must also specify the types of vocational rehabilitation services for which the unit has established a financial needs test. *Page 137 
Ohio does not maintain any written policies covering the determination of financial need, nor does Ohio specify the type of vocational rehabilitation services for which a financial needs test is necessary. Therefore, although appellant and her family are willing to take out a loan to enable her to attend Mount Union, the state cannot require them to make an equal financial contribution towards the cost of appellant's tuition at Kent State.
RSC is required to provide services at the least cost consistent with an individual's disability. Ohio Adm. Code3304-2-52(C). However, this does not mean that RSC can totally deny appellant tuition assistance simply because she can attend one school at less expense to her, not the state, than she can attend another school.
Appellant had only requested that BSVI calculate the amount of money it would be willing to contribute to her tuition at a state-supported university, such as Kent State, and give her that same amount to apply to the tuition at the school which she chose to attend, Mount Union. It is appellant that will incur the greater expense by attending Mount Union; the cost to RSC would be the same regardless of which school she attends.
There is no authority which would permit RSC to deny appellant the tuition assistance she would receive if she attended Kent State so that she can utilize it to pay her tuition to attend Mount Union. RSC cannot dictate whether or not an individual is entitled to tuition assistance solely on the basis of the school an individual attends. An individual is entitled to the least cost tuition assistance based on her handicap. See Ohio Adm. Code 3304-3-54(A). As such, if an individual is found to be eligible for tuition assistance, that assistance should be provided to her, at the least cost.
There is no rule or code section which mandates the method of calculation for determining services at the least cost. Likewise, there is no rule or policy which permits RSC to deny appellant the tuition assistance to which she is entitled. Consequently, this court finds that the trial court abused its discretion in affirming RSC's order since RSC's decision to deny appellant tuition assistance was not supported by reliable, probative and substantial evidence, and was not in accordance with law. See Hartzog v. Ohio State Univ. (1985), 27 Ohio App. 3d 214, 27 OBR 254, 500 N.E.2d 362. Accordingly, appellant's assignment of error is sustained. The judgment of the trial court is reversed and this cause of action is remanded with instructions that RSC supply appellant with the amount of tuition assistance she would have received had she attended Kent State.
Judgment reversedand cause remandedwith instructions. *Page 138 
MOORE, J., concurs.
YOUNG, J., dissents.
ROBERT J. MOORE, J., retired, of the Licking County Court of Common Pleas, sitting and hearing the appeal pursuant to active duty prior to his retirement, and assigned to active duty under authority of Section 6(C), Article IV, Ohio Constitution, subsequent to his retirement.